Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 9/24/21 is acknowledged.  Claims 1-8, 12, 14, 15, 18 and 19 are pending. 
Applicant's election with traverse of the species of 
a. A species of trauma in the subject: physical trauma; 
b. A species of anticonvulsant or antiepileptic: gabapentin;
c. A species of neurosteroid or neuroactive steroid: progesterone; 
d. A species of lithium-containing agent: lithium chloride; and 
e. A species of administration timing, which must be compatible with the trauma 
elected: at onset of trauma, in the reply filed on 5/20/21 is acknowledged.
Claims 1, 2, 6-8, 12, 14, 18 and 19 have been amended.  Claims 1-8, 12, 14, 15, 18 and 19 are under consideration to the extent that the method comprises the species recited above..

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12, 14, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18 and 19 have been amended such that, “the administering is within 90 minutes before the physical trauma”.  It is unclear what range is included in “within 90 minutes before” as there is no clear end point. It is clear that the starting point is 90 minutes before physical trauma, but it is unclear if the endpoint is just before the physical trauma, or with the onset of trauma (as elected), or beyond.  The metes and bounds of the claim are unclear.  For the purpose of examination the range will be understood to include the onset of trauma, as this was the elected species.  Appropriate clarification is required.  Claims 2-8, 12, 14 and 15 are rejected as depending from, and not clarifying claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12, 14, 15, 18 and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Dooley et al. (US 2004/0132636) in view of Stein et al. (US 2002/0072509) and Yu et al. (Yu, Fengshan et al. “Lithium ameliorates neurodegeneration, suppresses neuroinflammation, and improves behavioral performance in a mouse model of traumatic brain injury.” Journal of neurotrauma vol. 29,2 (2012) as evidenced by MediCalc (<http://www.scymed.com/en/smnxtb/tbcbgwh1.htm>; accessed 6/18/21). 
Dooley et al. teach a method of treating traumatic brain injury (i.e. physical trauma) (e.g. paragraph 0004, claim 1) comprising administering to a patient gabapentin (e.g. paragraph 0003, 0025, Examples, claim 15). Dooley et al. teach that a useful intravenous dose is 5-50 mg, and oral dosages include 20-800 mg and exemplify dosages having 25 mg of gabapentin (e.g. paragraph 0868; Formulation Examples). Dooley et al. teach that a unit dosage form of the alpha2delta ligand, or a pharmaceutically acceptable salt thereof, to be used in this invention may also comprise other compounds useful in the therapy of the disorder or condition (e.g. paragraph 0869). 
Dooley et al. do not teach the inclusion of progesterone or lithium chloride, or teach the timing of administration.  This is made up for by the teachings of Stein and Yu et al. 
Stein et al. teach methods for conferring a neuroprotective effect on a population of cells in a subject following a traumatic brain injury by administration of progesterone (e.g. abstract; paragraph 0004).  Stein et al. teach that the progesterone was given at 0 hrs post-injury (i.e. at the onset of injury) (e.g. paragraph 0047).  Stein et al. teach that the dosage includes 0.1ng -100 g/kg of body weight, or for a 60 kg patient, 0.6ng-6,000g (e.g. paragraph 0039). Stein et al. teach that progesterone produced a neuroprotective effect (i.e., a decrease in the loss of neuronal activity) and reduced and/or prevented the various physiological events leading to neurodegeneration, such as, cerebral edema and the immune/inflammatory response (e.g. abstract). 
Yu et al. teach the use of lithium chloride for the treatment of traumatic brain injury (e.g. abstract, “Methods”). Yu et al. teach that the lithium chloride was given 15 min following the brain injury (i.e. at onset) (e.g. page 363, column 2, paragraph 1).  Yu et al. teach that the lithium chloride dosage is 1.0-5.0 mEq/L, or 73.89-369.44 mg/L (as evidenced by MediCalc). Yu et al. teach that lithium has heretofore unrecognized capacity to mitigate the neurodegenerative effects and improve functional outcomes in TBI (e.g. abstract; Results). 
Regarding Claims 1, 2, 5-8, 14, 15, 18 and 19, it would have been obvious to one of ordinary skill in the art at the time of filing to combine progesterone of Stein et al. and the lithium chloride of Yu et al. with the gabapentin of Dooley et al. for the treatment of traumatic brain injury.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful for the treatment of traumatic brain injury and one of ordinary skill would have been motivated in order to provide the benefits taught by Stein and Yu.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Regarding the timing, Dooley is silent, but both Stein and Yu teach administering the actives with the onset of injury. Regarding the concentrations of the active agents the ranges taught by Dooley, Stein, and Yu fall within or overlap the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 3 and 4, Dooley et al. teach the dosage form is a tablet, capsule, pill, or injection for delivery via oral, parenteral, or intravenous (e.g. paragraph 0864 and 0868; Examples). Stein et al. teach the compositions includes those suitable for oral, rectal, topical, nasal, ophthalmic, or parenteral (including intraperitoneal, intravenous, subcutaneous, or intramuscular injection) administration and in the form of capsules, tablets, and injectable(e.g. paragraph 0051-0061). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 14, 15, 18 and 19 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 10,201,569. 
Both the patented and instant claims include a method for reducing the effects of trauma to a subject, consisting of  administering to the subject in need thereof effective amounts of the following active agents: (A) at least one anticonvulsant or antiepileptic selected from gabapentin, pregabalin and valproic acid; (B) at least one neurosteroid or neuroactive steroid selected from progesterone, medroxyprogesterone acetate, ganaxolone and megestrol acetate; and (C) optionally, at least one lithium-containing agent selected from lithium carbonate, lithium citrate, lithium chloride, and lithium bromide, wherein the trauma is selected from a physical trauma, a chemical trauma and a metabolic trauma that causes secondary injury to neurons, neural support cells and/or neural support tissues. Claim ‘569 recites that the trauma is a medical procedure, which is a physical trauma. 




Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive. 
Applicant argues on page 6 that the cited references do not teach administration within 90 minutes before the physical trauma.  This is not found persuasive.  As described supra, it is unclear what range is included in “within 90 minutes before” as there is no clear end point. It is clear that the starting point is 90 minutes before physical trauma, but it is unclear if the endpoint is just before the physical trauma, or with the onset of trauma (as elected), or beyond.  The metes and bounds of the claim are unclear.  For the purpose of examination the range is understood to include the onset of trauma, as this was the elected species.  An amendment to clarify the administration is prior to the onset of trauma may overcome the art of record. 
Applicant further argues on page 7, regarding the non-statutory double patenting rejection, that physical trauma is not the same as trauma from a medical procedure.  This is not found persuasive.  Applicant’s definition for “physical trauma” in paragraph 0042, and claim 15, includes the language, “…or the result of any traumatic event that can injure, damage, modify, kill or otherwise change the phenotype, gene expression function of a nerve cell, a neural support cell or a neural support tissue”. This definition includes trauma from a medical procedure, which patent ‘569 describes as including “…injury or damage to nerves, nerve cells, neural support cells or neural support tissues that can injure, damage, modify, kill or otherwise change the phenotype, gene expression function of a nerve cell, a neural support cell or a neural support tissue” (e.g. column 12).  Accordingly, the rejection is maintained. 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619